Citation Nr: 1043107	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision, dated in January 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

An August 2009 Board decision denied, in pertinent part, the 
Veteran's claim of service connection for hypertension.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to a Joint Motion Remand, 
in a July 2010 Order, the Court vacated that Board decision and 
remanded the case to the Board for readjudication in accordance 
with the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  38 
U.S.C.A. § 5103A (West 2002).  To ensure compliance with the 
Court's Order, additional development is necessary under the duty 
to assist. 38 C.F.R. § 3.159(c).

The Veteran contends that the currently diagnosed hypertension 
was caused by his active service.  The claims file contains the 
Veteran's service medical records and post-service VA treatment 
records starting in 1993.  The Veteran claims he was treated in 
1971 or 1972 for an enlarged liver and hepatitis at the VA 
hospital in Dallas.  He has also reported treatment for viral 
pneumonia in 1982.  Although the record shows that the RO 
attempted to obtain those records, it appears as though only 
records from the 1990's were obtained and it remains unclear 
whether the reports are not available as no documentation 
attesting to such is of record.  

In the joint motion for remand, the parties agreed that a remand 
was warranted to allow VA to obtain additional post-service 
treatment records that may be relevant to the Veteran's claim of 
service connection for hypertension, even if those records were 
not generated for the specific purpose of treatment for 
hypertension.  The parties also noted that the Veteran had 
suggested he was a beneficiary of medical VA medical treatment 
since the 1970's.  Given the Veteran's assertions that the record 
is incomplete, the case must be remanded so that the RO can 
attempt to obtain records for treatment received between 1971 and 
1993, as well as any records for treatment received after June 
2008.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159; see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).  If any 
records are unavailable a notation to that effect must be made in 
the claims file.

Additionally, the Veteran has requested that medical records for 
treatment received at the Texas Department of Criminal Justice 
beginning in September 1996 be obtained.  While records dated 
from 2001 to 2004 from the Texas Department of Criminal Justice 
are in the claims folder, it is unclear if any medical reports 
prior to 2001 are available.  Thus, additional clarification and 
development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records for treatment 
received at the VA in Dallas, Texas, not 
already of record, to include all treatment 
records from 1971 to 1993, including hospital 
records from 1971 to 1972 for treatment of 
liver problems and hepatitis, and 1982 
records for treatment of viral pneumonia.  If 
the records are unavailable, a specific 
finding of unavailability should be made and 
the Veteran should be notified in compliance 
with 38 C.F.R. § 3.159(e).

2.  Obtain the Veteran's records from 
September 1996 onward for treatment from the 
Texas Department of Criminal Justice.  If the 
records are unavailable, a specific finding 
of unavailability should be made and the 
Veteran should be notified in compliance with 
38 C.F.R. § 3.159(e)

3.  After reviewing all evidence in the 
claims folder and undertaking any additional 
development deemed necessary, readjudicate 
the claim.  If the decision remains adverse 
to the appellant, issue a supplemental 
statement of the case.  Allow the appropriate 
time for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



